Contrary to the defendant’s contention, the trial court did not improvidently exercise its discretion in permitting the jury to use transcripts of tape recordings of cocaine sales played at the trial (see, People v Lubow, 29 NY2d 58). The tapes were audible enough to be transcribed by a third party, and the transcripts were reviewed for accuracy by the informant who purchased the cocaine (see, People v Mincey, 64 AD2d 615). After a hearing, the court found the tapes to be audible. At the trial, the informant testified that the tapes were fair and accurate recordings of the conversations he had *629with the defendant, and the court instructed the jury that the transcripts were not in evidence but were for their assistance only. Under these circumstances, the submission to the jury of the transcripts was entirely proper (see, People v Lubow, 29 NY2d 58, supra; People v Feld, 305 NY 322; People v Warner, 126 AD2d 788; People v Kuss, 81 AD2d 427).
We have examined the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Bracken, Eiber and Harwood, JJ., concur.